DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13, 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claim as amended recite:
for each offer in the ranked list, compute an offer-level estimate of probability of user interaction with the offer, wherein the offer-level estimate of the probability of user interaction with the offer is executed on a trained machine learning model, the machine learning model is repeatedly trained by matching of aggregated content placement events with aggregated user interaction events to generate a matched data set and is based on reactivity to real-time changes in an ad exchange network, the aggregated content placement events and the aggregated user interaction events are periodically updated to maintain currency of the trained machine learning model, and compute the offer-level estimate of probability of user interaction for the offer comprises:
obtain the matched data set comprising aggregated content placement events matched with aggregated user interaction events;
determine enriched feature vectors for the matched data set; 
continuously update event data for the matched data set, based on the enriched feature vectors, to maintain a current and periodically-updating model representation of the updated matched data set; and
determine, based on the current and periodically-updated model representation of the updated matched data set, the offer-level estimate of probability of user interaction for the offer.
The claim recites that the probability is computed twice, i) by a machine trained by matching of aggregated with aggregated user interaction events (matched data)…, and ii) by obtaining the matched data set (aggregated content placement events matched with aggregated user interaction); determining featured vectors; and based on the current and model.  
The specification discloses:
[0018] Advantageously, embodiments of the invention employ a machine learning model for computation of the offer-level estimates of probability of user interaction with each offer. The machine learning model may be trained based upon matching of aggregated content placement events with aggregated user interaction events, and may be configured for efficient representation to enable rapid computation of the offer-level estimates of probability of user interaction with each offer, e.g., in under a few tens of milliseconds. In embodiments of the invention, the machine learning model is continuously or periodically trained online, and the representation used for computation of the offer-level estimates of probability is periodically-updated to ensure that the estimates are based upon sufficiently current information. 
 	[0062] FIG. 3 is a block diagram illustrating schematically a number of code modules that together comprise an online user interaction prediction and real-time bidding engine 300 embodying the invention. Implementation of the user interaction prediction and bidding engine 300 is distributed across the ML server 152 and DSP server 102, as shown by the dashed boxes in FIG. 3. Three code modules make up the ML server component of the engine 300, namely a matching module 302, a feature enrichment module 304 and a machine learning module 306. These three modules are all implemented within the program instructions 164 executing on the ML server 152. The functionality implemented within each of these modules will now be described in greater detail. 
[0063] The purpose of the matching module 302 is to match placement events (i.e., display of ads, and offers within ads, in ad slots 148, 150 of the display 144 of the user device 126) to subsequent interaction events (i.e., instances of a user clicking on an offer within an ad placed on the display 144 of the user device 126). Matching enables placement events to be tagged as `clicked` or `not clicked`, so that they can be used by machine learning module 306 in training of a supervised machine learning model for prediction of user interaction events based upon placement event data. Additionally, matching enables placement event data to be combined with corresponding interaction event data to create a record for clicked ads containing all available information regarding placement and interaction. 

As indicated above, the specification does not provide support for the claimed steps of performing more than one step of determining the probability of user interacting with an offer. 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-13, 16 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to predicting or determining the likelihood or probability of a user interacting with an offer for providing bid response. 

 Although claims 1-13, 16 and 17 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
The limitation of receiving a bid request, generating a list, estimating probability, building ad with different offers, computing or calculating bid price and transmitting a bid response, covers certain methods of organizing human activity but for the recitation of generic computer components. That is, other than reciting computers, nothing in the claim element precludes the step from practically being commercial or legal interaction including agreements in the form of contracts, legal obligations; bidding, advertising etc. If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Step 2A prong two (for determining whether the Abstract idea is integrated into practical application). 
If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. In particular, the claim recites additional elements such as the exchange server and the one or more computers to perform the function of calculating bid price based on probability of interaction, revenue and aggressiveness parameter and building an ad) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The trained machine learning models are well-known models being trained on collected or aggregated data. Clearly, the disclosed invention is intended to be implemented using known, existing and generic components (see applicant background). Use of trained machine learning model to determine or predict probability of interaction is nothing more than generating learned functions. Further, the step of determining the probability of user interacting with the ad based on previous collected action or data could be performed by humans (see FairWarning IP, LLC v. Iatric Systems Inc., I/P Engine, Inc. v. AOL, Inc and Kaavo Inc. v. Amazon.com Inc.). 
Further, the claims appear to be implementing a commercial solution to a commercial problem of building an ad with plurality of sub-slots each comprising of different offer selected from a list of offers, is not a technical one. See for example Maucorps (using an algorithm for determining the optimal number of visits, Electric Power Group (collecting information, analyzing it, and displaying certain results of the collection and analysis), Digtitech (organizing and manipulating information through mathematical correlation). 
Step 2B (Not significantly more than the abstract ideas).
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly computers to perform the receiving, generating, estimating, building, computing, transmitting and calculating steps amounts to no more than mere instructions to apply the exception using a generic computer component. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components. The claim further do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment. Accordingly, the claims fail to integrate the abstract idea into a practical application, and are therefore “directed to” the abstract idea. The claim is not patent eligible.
As for dependent claims 2-5 and 8-13 recite limitations that further define the same abstract ideal noticed in the independent claims. The claims do not contain any further additional elements per step 2A prong 2. Therefore, they are considered patent ineligible for the reason given above.

Response to Arguments
Applicant's arguments filed 2/5/21 have been fully considered and being addressed above.

Conclusion



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






YR
/YEHDEGA RETTA/Primary Examiner, Art Unit 3688